Citation Nr: 0103577	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to March 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for chondromalacia of the knees, but assigned a 
noncompensable evaluation.  This award was made effective 
from March 1996.  

In a February 1997 rating decision, the appellant's 
disability was re-characterized as degenerative joint 
disease, both knees, and he was assigned a 10 percent rating 
effective from March 1996.  In a February 1998 rating 
decision, the RO separated the appellant's knee disorder into 
two separate disabilities and awarded a 10 percent disability 
evaluation for degenerative joint disease of the right knee 
and a 10 percent disability evaluation for degenerative joint 
disease of the left knee.  These ratings were also made 
effective from March 1996.  Because the appellant continues 
to disagree with the current ratings assigned, the claims of 
higher ratings for these disabilities remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

In August 1999 the appellant was granted a temporary total 
disability evaluation from February 17, 1998, to April 1, 
1998, for surgery on his right knee necessitating at least 
one month of convalescence.  See 38 C.F.R. § 4.30 (2000).

In addition to the foregoing, the Board observes that in the 
January 2001 Written Brief Presentation, prepared by the 
appellant's representative, a claim for entitlement to an 
increased evaluation for external hemorrhoids was identified 
as an issue on appeal.  Although the appellant filed a Notice 
of Disagreement with an August 1999 rating decision, which 
granted service connection for external hemorrhoids and 
assigned a noncompensable rating, and the RO issued a 
Statement of the Case in May 2000 regarding that matter, the 
appellant did not perfect an appeal of this issue.  See 
38 C.F.R. § 20.200 (2000).  Indeed, in an August 15, 2000 VA 
Form 9, (Appeal to the Board of Veterans' Appeals), the 
appellant specifically excluded that issue from his appeal.  
The January 2001 Written Brief Presentation cannot serve to 
perfect the appellant's appeal on this issue because it is 
not timely and it was not filed at the correct location.  See 
38 C.F.R. §§ 20.300, 20.302 (2000). 


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran's right knee disability is productive of 
pain, but flexion is not limited to 60 degrees or less and 
extension is not shown to be limited to 5 degrees or more.  

3.  The veteran's left knee disability is productive of pain, 
but flexion is not limited to 60 degrees or less and 
extension is not shown to be limited to 5 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records indicate that the appellant 
complained of, and was treated for, bilateral knee pain 
throughout his service.  In November 1991, the appellant 
underwent a Medical Board examination that showed positive 
bilateral patellofemoral grind and crepitus.  X-ray 
examination showed some mild degenerative joint disease 
changes, with some medial tibial plateau, as well as medial 
femoral condyle squaring, and subchondral sclerosis 
formation.  Although there were no true osteophytic changes, 
there was some mild patellar spurring.  The diagnosis was 
bilateral patellofemoral syndrome, with early degenerative 
joint disease changes.  The appellant was found to be unable 
to perform full duty as a military policeman and was 
discharged from service.

At a May 1996 VA joints examination, appellant reported 
soreness in his knees with major physical activity.  He 
stated that he treated the pain with rest.  The appellant 
reported that he had not lost time from work due to his knee 
pain and that he had not sought medical treatment.  The 
examiner saw no deformity, swelling, redness, or tenderness 
of the knees.  The appellant could flex both knees to 138 
degrees and extend them to zero degrees.  There was no pain 
on palpation.  He was able to hop ten times on each foot 
without difficulty.  He could squat and rise, walk on his 
tiptoes and heels without difficulty, and stand on each foot 
normally.  X-ray examination of the knees revealed mild 
degenerative joint disease, greater in the left knee than the 
right knee.  The examiner diagnosed history of chondromalacia 
of the knees with no functional disability.

VA outpatient treatment records from January 1997 to July 
1997 indicate that the appellant was treated for bilateral 
knee pain aggravated by strenuous activity.  He had normal 
range of motion with patellofemoral crepitus and tenderness 
and occasional effusion.  X-ray examination showed early 
degenerative joint disease of the knees.  Diagnoses included 
chondromalacia patellae.

In February 1998, the appellant underwent an arthroscopy and 
debridement of his right knee.  The preoperative diagnosis 
was chondromalacia of the right patella.  At that time, the 
appellant reported a history of chronic pain and swelling of 
his knees, with his right knee greater than his left knee, 
which was brought on by strenuous activities.  The examiner 
noted rather marked patellofemoral crepitation, but no 
limitation of motion or effusion, and no significant joint 
line tenderness.  The postoperative diagnoses were 
chondromalacia of the right patella and medial synovial 
plica.

VA outpatient treatment records from February 1998 to April 
2000 show that after his February 1998 surgery, the appellant 
had range of motion in his right knee from zero to 130 
degrees by April 1998.  It was also recorded that the 
appellant's swelling and tenderness in his right knee 
gradually diminished and the strength of his quadriceps 
muscles increased.  The incisions in his right knee were 
described as healed well.  He exhibited, however, some 
crepitus on motion and patellofemoral tenderness in both 
knees, and was prescribed knee sleeves or braces for support.  
Diagnoses included bilateral chondromalacia patellae, 
bilateral patellofemoral syndrome, and degenerative joint 
disease of the right knee.

At a May 1998 VA joints examination, the examiner noted that 
the appellant had a history of severe pain in his knees since 
1984.  The appellant reported that the pain was constant but 
worsened with running, stair-climbing, or prolonged standing.  
He described deep anterior knee pain.  He reported 
intermittent swelling and soreness.  The examiner noted that 
the appellant had undergone an arthroscopy of the right knee 
and was noted to have significant chondromalacia patellae 
with loss of articular cartilage of the patella.  The 
examiner also noted that appellant had mild effusion of the 
right knee, which was postoperative.  In this regard, there 
were well-healed portal incisions over the right knee, with 
full knee extension and 130 degrees of flexion.  

The veteran's left knee had full range of motion both 
actively and passively, but there was significant 
patellofemoral grinding with both knees.  The veteran also 
had some mild medial joint line tenderness of the left knee, 
but both knees were stable to anterior drawer testing, and to 
varus and valgus stressing.  X-ray examination showed 
significant chondral loss of the right patella.  The left 
knee was essentially normal.  The examiner diagnosed 
bilateral patellofemoral pain with significant chondral loss 
of the right patella.

At an April 2000 VA joints examination, the appellant 
complained of activity-related pain in his knees.  He 
reported that he had a hard time ascending and descending 
stairs.  He stated that he had swelling to the point where he 
felt bogginess with heat.  He also reported activity-related 
weakness two to three times per month.  He stated that he was 
unable to take up jogging because of the pain and swelling 
that it created.  He stated that his occupation as security 
officer required him to stand more than seventy-five percent 
of the time.  He stated that he was able to perform his 
activities of daily living, but that he had much pain and 
discomfort.  

The examiner noted that the appellant had range of motion up 
to 140 degrees for each knee.  His right knee had no joint 
tenderness, although his patella appeared to track slightly 
laterally.  Thee was also a positive patellar grind test, and 
he was tender over the medial facet of his patella on 
palpation.  There was no effusion.  The veteran did not have 
any left knee joint tenderness, or effusion although he had a 
positive grind test.  X-ray examination of the knees revealed 
spiking of the tibial spines and some evidence of 
osteoarthritic changes about the patellae.  The diagnosis was 
mild bilateral degenerative arthritis of the knees.  

The examiner noted that the arthritis most likely involved 
the appellant's patellofemoral joints.  The examiner also 
remarked that the appellant had dysplastic vastus medialis 
oblique muscles, but had not been performing any quadriceps 
strengthening exercises, which might help his symptoms.  The 
examiner added that the arthritis did cause the appellant 
quite a bit of discomfort and swelling when he was extremely 
active.  It was indicated that the degenerative arthritis 
would likely progress over time.

Under applicable criteria, VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (November 9, 2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. § 3.103 (2000).  
In this case, there is no indication of additional relevant 
records that the RO has failed to obtain.  The RO arranged 
for VA examinations of the appellant.  No further assistance 
is necessary to substantiate the appellant's claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; see also Green v. Derwinski, 1 Vet. App. 121 
(1991) (holding that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (holding that, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  
Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  

Furthermore, an evaluation of the level of disability 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1999).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (2000); see also DeLuca, 8 
Vet. App. 202.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  For the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f) (2000).  In 
addition, the regulations define normal range of motion for 
the knee as extension to zero degrees and flexion to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2000).

As to the diagnostic codes which specifically address knee 
impairment, Diagnostic Code 5256 provides ratings for 
ankylosis of the knee.  The medical evidence establishes that 
the appellant does not have ankylosis of either knee, and a 
rating under this code would be inappropriate.

Diagnostic Code 5260 provides a zero percent disability 
rating where flexion of the leg is limited to 60 degrees, a 
10 percent disability rating where flexion of the leg is 
limited to 45 degrees, and a 20 percent disability rating 
where flexion of the leg is limited to 30 degrees.  With the 
exception of the period of time from February 17, 1998, to 
April 1, 1998, during which he was assigned a total 
disability evaluation for surgery on his right knee 
necessitating at least one month of convalescence, the 
appellant has shown the ability to flex both knees far in 
excess of that which is required for a compensable evaluation 
under this code.  Accordingly, consideration of this code 
does not provide a basis for an increased rating for either 
the left or right knee.  

Diagnostic Code 5261 provides a zero percent evaluation where 
extension of the leg is limited to five degrees, a 10 percent 
disability rating where extension of the leg is limited to 10 
degrees, and a 20 percent disability rating where extension 
of the leg is limited to 15 degrees.  The appellant has 
consistently shown full extension of both knees since March 
1996; therefore, he is not entitled to a higher evaluation 
under this diagnostic code.

Because the appellant has exhibited some limitation of motion 
in his knees, but insufficient limitation of motion to 
entitle him to a compensable evaluation, he is properly 
assigned a 10 percent rating for each knee under Diagnostic 
Code 5003.  Although the appellant has complaints of pain, 
since at no time does the record reflect limitation of motion 
to a compensable level under the rating criteria, the Board 
is of the view that the current 10 percent disability ratings 
adequately compensates for any pain that the appellant has 
that is attributable to his service-connected knee 
disabilities.  Accordingly, the Board finds that the 
assignment of a disability rating in excess of 10 percent for 
either of the appellant's service-connected knee disabilities 
is not warranted in this case.

In reaching this decision, the Board has considered all other 
potentially applicable diagnostic codes that may result in a 
higher rating.  In this regard, however, the evidence does 
not show that the appellant has recurrent subluxation or 
lateral instability in either knee, which are required for 
evaluation under Diagnostic Code 5257 for other impairment of 
the knee.  Nor does the evidence show that the appellant has 
dislocated or removed semilunar cartilage in either knee as 
required for evaluations under Diagnostic Codes 5258 and 
5259.

Moreover, because the appellant's service-connected right 
knee disability encompasses post-operative scars, 
consideration is given to whether a separate rating should be 
given for those scars.  The Court has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Scars that are 
superficial, poorly nourished, with repeated ulceration may 
be evaluated under Diagnostic Code 7803 as 10 percent 
disabling.  Superficial scars that are tender and painful on 
objective demonstration are 10 percent disabling under 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the part affected under Diagnostic Code 7805.  At 
the May 1998 VA joints examination, the examiner noted well-
healed portal incisions over the appellant's right knee.  The 
appellant's scars were not noted to be tender.  Based on 
these findings, the Board concludes that there is no evidence 
that would warrant a separate evaluation for the surgical 
scars.  Accordingly, the preponderance of the evidence is 
against assigning a separate evaluation for any of the scars.

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required frequent hospitalization for his knee 
disabilities, nor is it shown that they markedly interfere 
with employment beyond the degree anticipated by the 
schedular rating.







ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 


